ON APPLICATION FOR REHEARING
Decided Nov 12, 1935
By THE COURT
The above entitled cause is now being determined on application of plaintiff in error for rehearing.
The original decision in the cause was rende: ed July 31st, 1935. Until today, we had no knowledge that application had been made for rehearing. This is due to the fact that counsel fur plaintiff in error has overlooked the provision of Rule XIII as found in 38 Ohio Appellate Reports in the early pages containing the Rules of Practice oi Courts of Appeals of Ohio.
Rule XIII provides that applications for rehearing must be made to the Presiding Judge within ten days after the decision i» announced, one copy to be sent to each Judge and to each of opposing counsel.
It is not proper to file the application for rehearing with the Clerk of Courts. It is not a pleading, but purely an application and directed to the court personally.
Notwithstanding the irregularity, we have examined the application and the memorandum attached. We find no proposition not considered in the original opinion.
Therefore the application for rehearing will be overruled.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.